357 S.W.3d 282 (2012)
In the Matter of the Care and Treatment of Stanley HOUSTON, a/k/a Robert Houston, a/k/a Jack Harris, a/k/a Robert Jones, a/k/a Robert Neer, a/k/a James Robert Houston, a/k/a Robert James Houston, a/k/a Samuel Houston, a/k/a Stanley S. Houston, a/k/a, Jerald Houston, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 72959.
Missouri Court of Appeals, Western District.
January 24, 2012.
*283 Erika R. Eliason, Columbia, MO, for appellant.
Timothy A. Blackwell, Jefferson City, MO, for respondent.
Before: ALOK AHUJA, P.J., and THOMAS H. NEWTON and JAMES E. WELSH, JJ.

ORDER
PER CURIAM:
Stanley Houston appeals the judgment of the Circuit Court of Boone County, committing him to the Department of Mental Health for care, custody, and control as a sexually violent predator. Houston argues that the State failed to adduce clear and convincing evidence that he has a mental abnormality that makes him more likely than not to sexually reoffend. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).